Title: To Thomas Jefferson from Albert Gallatin, 8 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                on or before 8 Dec 1807
                            
                        
                        Doctor Barnwell 
                        I have never corresponded with him or any other Hospital Physician. He may have written, but no letter of his
                            is in our files.
                        The enclosed contain all the correspondence with the collector in relation to him.
                        No assistant has been allowed in any other case; but the President is fully authorised to fix or encrease the
                            salary or to allow assistants—
                        
                            A. G.
                        
                    